 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10    AMAZON.COM, INC., a Delaware corporation,
                                                            No. 2:19-cv-1445
11                                Plaintiff,
                                                            ORDER GRANTING PLAINTIFF
12                                                          AMAZON.COM, INC.’S MOTION
             v.
                                                            FOR EXPEDITED DISCOVERY
13                                                          RELATING TO DEFENDANTS’
      JOHN DOES 1–50,
                                                            IDENTITY
14
                                  Defendants.
                                                            NOTE ON MOTION CALENDAR:
15                                                          September 10, 2019
16

17           This matter comes before the Court on Plaintiff Amazon.com, Inc.’s (“Amazon”)
18    Motion for Expedited Discovery Relating to Defendants’ Identity. Having reviewed the
19    complaint and the papers filed in connection with this matter, the Court finds good cause to
20    grant Amazon leave to conduct expedited discovery as follows:
21           Amazon is granted leave, prior to the Rule 26(f) conference, to serve Rule 45 subpoenas
22    on the following companies solely for the purpose of obtaining account information that may
23    help identify Defendants:
24           a)      NameCheap, Inc. (a company through which Defendants registered domains as
25                   alleged in Amazon’s Complaint);
26           b)      Name.com, Inc. (a company through which Defendants registered domains as
27 [PROPOSED] ORDER GRANTING AMAZON’S MOTION
                                                                               Davis Wright Tremaine LLP
     FOR EXPEDITED DISCOVERY — 1                                                        L AW O FFICE S
     (2:19-cv-1445)                                                               920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
 1                   alleged in Amazon’s Complaint);
 2           c)      NameSilo, LLC (a company through which Defendants registered domains as
 3                   alleged in Amazon’s Complaint);
 4           d)      BitAccel, LLC (a company that hosted Defendants’ websites as alleged in
 5                   Amazon’s Complaint);
 6           e)      GoDaddy.com, LLC (a company through which Defendants registered domains
 7                   as alleged in Amazon’s Complaint);
 8           f)      DedicatedNow, Inc. (a company that hosted Defendants’ websites as alleged in
 9                   Amazon’s Complaint)
10           g)      Rackspace, Inc. (a company that hosted Defendants’ website as alleged in
11                   Amazon’s Complaint);
12           h)      Mean Servers Limited (a company that hosted Defendants’ website as alleged in
13                   Amazon’s Complaint);
14           i)      Cloudflare, Inc. (a company whose services were used by Defendants as alleged
15                   in Amazon’s Complaint);
16           j)      Webapps, LLC (a company that hosted Defendants’ website as alleged in
17                   Amazon’s Complaint);
18           k)      OVH US LLC (a company that hosted Defendants’ websites as alleged in
19                   Amazon’s Complaint);
20           l)      Choopa, LLC (a company that hosted Defendants’ websites as alleged in
21                   Amazon’s Complaint);
22           m)      Clickbooth.com, LLC (a company that hosted Defendants’ websites as alleged
23                   in Amazon’s Complaint).
24           Amazon is also granted leave, prior to the Rule 26(f) conference, to serve additional
25    Rule 45 subpoenas on the above listed companies and other companies or individuals (e.g.,
26    banks, credit card companies, internet service providers, etc.) that may be discovered from the
27 ORDER GRANTING AMAZON’S MOTION FOR
     EXPEDITED DISCOVERY — 2                                                   Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (2:19-cv-1445)                                                               920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
 1    information possessed by the companies identified in the previous paragraph, and which could
 2    reasonably lead to the discovery or confirmation of Defendants’ identities.
 3

 4           DATED this 13th day of September, 2019.
 5

 6

 7
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
 8
      Presented by:
 9
      DAVIS WRIGHT TREMAINE LLP
10    Attorneys for Plaintiff Amazon.com, Inc.
11    By s/ Bonnie E. MacNaughton
         Bonnie E. MacNaughton, WSBA #36110
12       James H. Wendell, WSBA #46489
         Sara A. Fairchild, WSBA #54419
13       920 Fifth Avenue, Suite 3300
         Seattle, WA 98104
14       Tel: (206) 622-3150
         Fax: (206) 757-7700
15       Email: bonniemacnaughton@dwt.com
                 jamiewendell@dwt.com
16               sarafairchild@dwt.com
17

18
19

20

21

22

23

24

25

26

27 ORDER GRANTING AMAZON’S MOTION FOR
     EXPEDITED DISCOVERY — 3                                                   Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (2:19-cv-1445)                                                               920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
